DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on July 15, 2022.  The traversal is on the ground(s) that claim 1 now requires a pH of 1-5, where Standke teaches the pH is between 6-9.  This is not found persuasive because the technical feature of Groups I and II is still met by the teachings of Standke, as claim 9 does not limit the pH of the corrosion-resistant film layer.  The technical feature is still a composition including silica, an alkoxy silane and acrylate-based monomers (or a polymer formed therefrom).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/38034.
WO ‘034 teaches an adhesion-enhancing coating that includes an organic matrix with inorganic oxide particles dispersed therein (Abstract), which is prepared from an adhesion-enhancing precursor composition which includes a ceramer composition and one or more optional organic solvents, where the ceramer composition includes an organic polymeric binder material curable to the organic matrix with colloidal inorganic oxide particles dispersed therein (pp. 4-5).  WO ‘034 teaches that in one embodiment, the ceramer composition includes at least one ethylenically unsaturated monomer, an organofunctional silane monomer coupling agent and inorganic colloidal particles that at least include silica (p. 5, ll. 2-5).
WO ‘034 teaches the silica sol as having a particle size of 5-1000 nm, preferably 10-50 nm (p. 16, ll. 1-6), exemplifying silica sol having a particle size of 20 nm (p. 27, ceramer composition (B)).
As to the amounts, consider the following teachings:
WO ‘034 teaches that the ceramer composition has a solids content of 5-99 wt%, suggesting a solvent content of 1-95 wt%.  
WO ‘034 teaches that the ceramer composition includes no greater than 80 wt% of the at least one ethylenically unsaturated monomer and at least about 20 wt% colloidal inorganic oxide particles (p. 17, ll. 9-14).
WO ‘034 teaches that the ceramer composition includes 5-80 wt% of the silane coupling agent (p. 17, ll. 22-27).
WO ‘034 also teaches the addition of about 1-3 wt% glacial acetic acid (p. 20, ll. 11-14).
These ranges overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
While WO ‘034 does not teach the claimed pH of the ceramer composition, WO ‘034 teaches overlapping amounts of the claimed components, and exemplifies the addition of glacial acetic acid to a silica sol having a pH of 3.2 (p. 27, ceramer composition (B)); therefore, one of ordinary skill in the art would not expect the pH to rise above 5.
WO ‘034 teaches the application of the ceramer composition to a plastic substrate as an adhesion-enhancing coating for optically functional coatings, which are taught to include films of metals and alloys (pp. 7-8).
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The limitation “for surface treatment of a steel sheet” is an intended use limitation and does not result in a structural difference between the claimed invention and the prior art; therefore, the ceramer composition would be expected to be suitable as a surface treatment for a steel sheet.
		WO ‘034 is prima facie obvious over instant claim 1.

As to claim 2, WO ‘034 exemplifies the silica sol as having a solids content of 34% in compositions (B)-(E).
As to claim 3, WO ‘034 specifically lists the organofunctional silane monomer coupling agent to include methacryloxypropyl trimethoxysilane, vinyl trimethoxysilane, vinyl triethoxysilane, glycidoxypropyl trimethoxysilane and glycidoxypropyl triethoxysilane (p. 16, ll. 2-21).
As to claim 4, WO ‘034 teaches the ethylenically unsaturated monomer to include monofunctional ethylenically unsaturated monomers, specifically listed to include sec-butyl and n-butyl acrylate and 2-ethylhexyl acrylate (p. 13, ll. 8-21).
As to claim 5, WO ‘034 teaches that if organofunctional silane monomers are used, glacial acetic acid can be added as a catalyst for hydrolysis of the silane (p. 20, ll. 11-14).
As to claim 6, WO ‘034 teaches suitable solvents to include methanol and ethanol (pp. 21-22).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘034, as applied above to claims 1-6, and further in view of Kang (US 2002/0114959).
WO ‘034 is prima facie obvious over instant claims 1-6, as described above and applied herein as such, as WO ‘034 teaches a ceramer composition comprising a silica sol, an ethylenically unsaturated monomer and an organofunctional silane functional monomer coupling agent, which can include a solvent and an acid.
Kang teaches the same ceramer compositions which can be used for sporting goods articles having an outer layer comprising, for example, metal, teaching that in addition to the additives suggested by WO ‘034, such as the ultraviolet stabilizer/absorber, ozone stabilizer and thermal stabilizer/antioxidant,  other optional additives include thermosetting resins, such as epoxy, phenolic resins, which can be used to improve the properties of the sporting goods article (p. 8, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a thermosetting resin to the ceramer, as Kang teaches that these can impart improved properties thereto.
The additives taught by WO ‘034 and Kang are in an amount no more than 10 wt%, as this would take away from the properties provided by the ceramer.  Therefore, adding the thermosetting resin in an amount of up to 10 wt% is prima facie obvious.
Alternatively, Kang teaches the same components in the same amounts of WO ‘034, other than the solvent content or solids content.
WO ‘034 teaches the ceramer as having a solids content of 5-99 wt%, and is dependent on the desired viscosity needed for coating.
Therefore, one of ordinary skill in the art would be able to determine the suitable amount of solvent needed to provide the ceramer composition with flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766